Citation Nr: 0127052	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back strain with 
muscle pull, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded an increased 20 percent rating 
for the veteran's low back strain with muscle pull.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back strain with muscle pull is 
manifested by subjective complaints of low back pain and 
muscle spasms; objective findings include low back pain, with 
minimal muscle spasm on palpation of the L5-S1 distribution, 
limitation of flexion to 70 degrees, limitation of extension 
to 30 degrees, limitation of lateral flexion to 30 degrees, 
bilaterally, positive right leg lifting at 45 degrees, 
positive left leg lifting at 60 degrees, and minimal 
degenerative findings with no disc herniation and no evidence 
of lumbosacral radiculopathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with muscle pull have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected low back strain 
with muscle pull should be rated higher than the current 20 
percent rating.  Specifically, the veteran asserts that his 
low back strain with muscle pull causes pain, restricts his 
range of motion, affects his ability to walk and restricts 
his ability to work.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decision, the statement of the case 
(SOC) and supplemental statement of the case (SSOC) 
concerning the evaluation of his disability and the rating 
criteria.  The veteran presented personal testimony at a 
hearing before the undersigned Member of the Board, conducted 
in September 2001.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
a VA medical examination in May 2000.  The Board is unaware 
of any additional outstanding records pertaining to this 
issue.  Under the circumstances, the Board finds that the 
duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
December 1976 rating decision, the veteran was granted 
service connection for low back strain with muscle pull, and 
received a noncompensable rating dating from May 1976, the 
date of separation from active service.  The veteran 
disagreed with the May 1976 decision and filed an appeal.  
Following a March 1979 decision in the veteran's favor, the 
veteran was granted an increased rating for low back strain 
with muscle pull to 10 percent, effective from May 1976.  In 
February 2000, the veteran filed a claim requesting that he 
be considered for an increase in the disability evaluation 
assigned his low back strain with muscle pull.  In a June 
2000 rating decision, the RO reconsidered the 10 percent 
rating and increased it to 20 percent, effective from 
February 29, 2000.  The veteran disagreed with the June 2000 
rating decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 20 percent rating does not 
accurately reflect the level of impairment of his low back.

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence, the RO issued a supplemental 
statement of the case (SSOC), continuing the 20 percent 
rating of the low back strain with muscle pull.  The rating 
decision and the SOC following the veteran's notice of 
disagreement noted that all of the veteran's records were 
considered, including VA treatment reports and the May 2000 
VA examination.

The veteran is presently assigned a 20 percent rating for low 
back strain with muscle pull, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, under which a 20 percent rating is 
assigned for manifestations with symptoms such as muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Also, under this 
diagnostic code, a 40 percent rating is assigned for 
manifestations characterized as severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board also notes 
that under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of lumbar spine motion), a 20 percent rating is 
assigned for moderate limitation of motion.  Under this 
diagnostic code, the next higher rating of 40 percent is 
available for severe limitation of motion.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 20 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  

Reviewing the more recent evidence of record reveals the 
following.  The report of a VA examination conducted in May 
2000 reflects complaints of low back discomfort, exacerbated 
by prolonged periods of inactivity.  At times, the veteran 
described the pain as being so intense that he had to crawl 
to the bathroom from his bed.  He stated that his symptoms 
had worsened over the 4-5 years prior to the examination.  
The veteran also complained of muscle spasms.  He stated that 
he used a cane and a back brace.  Findings of the examiner 
include pain on palpation of the L5-S1 distribution, and 
minimal muscle spasm on palpation at this area.  Range of 
motion was measured at 70 degrees of flexion, 30 degrees of 
extension, and 30 degrees of lateral flexion, bilaterally.  
Testing showed a positive result on right leg lifting at 45 
degrees and on the left at 60 degrees.  A lumbar spine MRI 
showed minimal degenerative findings with no definite disc 
herniation, but minor bulging of annular material at L3-4 and 
more prominent bulging left paracentrally at L5-S1; no spinal 
stenosis was noted.  EMG results were noted as normal, with 
no electrical evidence of lumbosacral radiculopathy.

Outpatient treatment records from August 2000 to September 
2000 show complaints of lower back pain rated at 7 out of 10; 
this pain reportedly occurred with activity, standing or 
prolonged sitting and abated with laying down, but could last 
up to an hour.  Findings include decreased spinal range of 
motion to an unspecified degree and muscle strength rated at 
5 out of 5.

The veteran gave personal testimony at a hearing conducted in 
September 2001.  The veteran complained that his low back was 
painful just about all of the time; he rated the pain at 
between 5 and 8 on a scale of 10.  He stated that he would 
experience pain at the level of 8 about one third to one half 
of the time.  The pain was described as radiating down into 
his ankle and foot, and was described as being of such 
intensity that it would wake him up at night.  He stated that 
it would be especially bad in the morning, and that a couple 
times per month he would have to crawl to the bathroom in the 
morning.  He stated that he took several medications to treat 
his back: analgesics, a muscle relaxer, and Percodan, which 
he would take just about every day or every other day.  The 
veteran stated that he could force himself to bend about half 
way, but that he would experience fatigue after repeated 
bending.  He stated that he could only lift about 10 or 15 
pounds, and that, at times his leg would give way due to 
weakness.  The veteran also complained of constant swelling 
in both hip areas and muscle spasms, which he would 
experience just about all the time when active and doing 
routine activities.  At times these spasms would cause his 
back to lock in place.  The veteran stated that his wife did 
most of the driving for him.  He stated that he made use of a 
brace and a cane, and that he also made use of a TENS unit.  
He said he did not require a walker or wheelchair.  He stated 
that he had not undergone surgery, but had undergone physical 
therapy.  He stated that he had required no hospitalizations 
or emergency room visits.  He was not employed at the time of 
the hearing; he stopped working in January 1996, due to his 
back pain.  He stated that he had trouble sitting for very 
long and also had trouble dressing himself.

The veteran's wife testified that the veteran had difficulty 
sleeping, and would toss and turn.  She stated that his back 
was often swollen, and that his condition had affected their 
social and family life.

In view of the evidence presented, the Board finds that the 
veteran's low back strain with muscle pull is properly rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain) at a 20 percent rating.  A review of the evidence 
reveals that the veteran complains of low back pain, 
exacerbated by inactivity, at times intense, and accompanied 
by muscle spasms.  A review of objective findings shows low 
back pain, with minimal muscle spasm on palpation of the L5-
S1 distribution; limitation of flexion to 70 degrees; 
extension to 30 degrees; and lateral flexion to 30 degrees, 
bilaterally; positive right leg lifting to 45 degrees and 
left leg lifting to 60 degrees.  There are minimal 
degenerative findings with no disc herniation and no evidence 
of lumbosacral radiculopathy.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  Specifically, there is no evidence of 
a listing of the spine to one side.  The range of motion 
findings recorded during the May 2000 VA examination do not 
indicate a "marked" limitation of forward bending from a 
standing position.  Similarly, the evidence of record does 
not show a significant loss of lateral motion, a narrowing or 
irregularity of joint spaces or abnormal mobility on forced 
motion.  Degenerative findings were noted as minimal.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's low back strain with muscle 
pull could also be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (limitation of lumbar spine motion).  However, 
given the slight to moderate limitation of motion as measured 
on the May 2000 VA examination, a higher evaluation under DC 
5292 is not warranted, nor is a higher rating under 
Diagnostic Code 5286 (ankylosis).  Finally, there is 
insufficient evidence of disc abnormality or neurological 
involvement to rate in accordance with Diagnostic Code 5293 
(intervertebral disc syndrome).  In this regard, the Board 
notes the findings of the May 2000 VA examination, which 
showed minor bulging of annular material, but no disc 
herniation and a normal EMG with no evidence of lumbosacral 
radiculopathy.

Limitation of motion is a factor to be considered under 
diagnostic code 5295 and the other diagnostic codes 
considered by the Board.  Therefore, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca, supra.  In 
DeLuca, it was held that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Here, the findings of record do not indicate a level of pain 
greater than that contemplated by the 20 percent rating under 
DC 5295.  Further, although the veteran testified in his 
September 2000 hearing that he would become fatigued after 
repeated bending, outpatient treatment records from August 
2000 to September 2000 show a finding of muscle strength 
rated at 5 out of 5.  The Board finds that, even when 
consideration is given to additional loss of motion due to 
pain, weakness, fatigue and incoordination, the veteran's 
symptomatology as demonstrated by the medical evidence is 
consistent with and most closely approximates the criteria 
for a 20 percent rating.  A higher evaluation is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's low back 
strain with muscle pull, his complaints and the current 
clinical manifestations of the disability and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 20 percent rating.  
See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected low back strain with muscle pull has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for low back 
strain with muscle pull, is denied.



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

